     Case 3:20-cv-00210-BAS-AHG Document 20 Filed 08/10/20 PageID.216 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ASHLEY NICHOLS, individually and on                 Case No.: 3:20-cv-00210-BAS-AHG
      behalf of all others similarly situated,
12                                                        ORDER SETTING SETTLEMENT
                                         Plaintiff,       DISPOSITION CONFERENCE
13
      v.
14
      ASSURANCE IQ, INC., et al.,
15
                                     Defendants.
16
17         On August 7, 2020, the parties filed a Joint Notice of Settlement with the Court. ECF
18   No. 19. The parties represent that a joint motion to dismiss will be filed within 28 days. Id.
19   Accordingly, the Court SETS a telephonic Settlement Disposition Conference (“SDC”) for
20   September 14, 2020 at 2:00 p.m. before the Honorable Allison H. Goddard. Counsel shall
21   call the chambers teleconference line at 1-877-873-8018 and use 8367902 as the access
22   code to attend the SDC. If the parties timely file a joint motion to dismiss, the SDC will be
23   vacated without further court order.
24         IT IS SO ORDERED.
25   Dated: August 10, 2020
26
27
28

                                                      1
                                                                               3:20-cv-00210-BAS-AHG
